Title: [Diary entry: 29 July 1786]
From: Washington, George
To: 

Saturday 29th. Mercury at 68 in the morning—74 at Noon and 71 at Night. Wind Northwardly and pleasant—The Morning cloudy, but clear about Noon, and a little warm. Accompanied by Colo. Humphrys I rid to Muddy hole & Neck Plantations. The Drilled oats at the latter, between the Corn, being threshed out & cleaned,

measured 54 B.—There being 24 Rows of these, each (allowing for the divisions between the Cuts and the bouting rows at the ends) about 1075 yards long amounts to 25,800 yards running measure—or 160 yds. sqr. which is better than 5¼ acres. The quantity to the Acre therefore, cannot exceed 10 Bushels, which is less, it is presumed, than the same kind of Land would have produced in broadcast. It is to be remarked however that the abundant wet which had fallen from the middle of May, or thereabouts, till Harvest had in most of the low places destroyed the grain either wholly, or in part—by which the quantity growing was reduced but this would also have happened in any square piece of ground as there is scarce any that is not subject to the same accident.